Case 2:18-cv-06742-RGK-PJW Document 126 Filed 11/27/19 Page 1 of 2 Page ID #:4173




      NICOLA T. HANNA
  1   United States Attorney
      BRANDON D. FOX
  2   Assistant United States Attorney
      Chief, Criminal Division
  3   STEVEN R. WELK
      Assistant United States Attorney
  4   Chief, Asset Forfeiture Section
      JOHN J. KUCERA (California Bar No. 274184)
  5   DAN G. BOYLE (California Bar No. Pending)
      Assistant United States Attorneys
  6   Asset Forfeiture Section
       Federal Courthouse, 14th Floor
  7    312 North Spring Street
       Los Angeles, California 90012
  8    Telephone: (213) 894-3391/2426
       Facsimile: (213) 894-0142
  9    E-mail: John.Kucera@usdoj.gov
                   Daniel.Boyle2@usdoj.gov
 10
      Attorneys for Plaintiff
 11   UNITED STATES OF AMERICA
 12
                        IN THE UNITED STATES DISTRICT COURT
 13
                           CENTRAL DISTRICT OF CALIFORNIA
 14
 15   IN THE MATTER OF THE SEIZURE OF: Case No. 18-CV-06742-RGK (PJW)
 16
      ANY AND ALL FUNDS HELD IN                     UNITED STATES OF AMERICA’S
 17   REPUBLIC BANK OF ARIZONA                      RESPONSE TO ORDER TO SHOW
      ACCOUNT[S] XXXX1889, XXXX2592,                CAUSE DATED NOVEMBER 26,
 18   XXXX1938, XXXX2912, AND                       2019
      XXXX2500.
 19
 20
 21         Plaintiff United States of America (the “Government”), by and through its
 22   counsel of record, the United States Attorney for the Central District of California
 23   and Assistant United States Attorneys John J. Kucera and Dan G. Boyle, hereby
 24   files its response to the Court’s recent Order to Show Cause (Dkt. 125).
 25         On November 26, 2019, this Court ordered all parties to show cause why
 26   this action should not be consolidated with 31 other civil actions currently before
 27   this Court, each seeking forfeiture of property alleged to be traceable to
 28   Backpage.com (hereinafter the “Backpage Forfeiture Actions), in connection with
Case 2:18-cv-06742-RGK-PJW Document 126 Filed 11/27/19 Page 2 of 2 Page ID #:4174




 1   an ongoing criminal action in the District of Arizona, captioned United States v.
 2   Lacey, No. 18-CR-422-PHX-SMB.
 3         The Government agrees that each of the Backpage Forfeiture Actions
 4   contain common questions of law and fact under Fed.R.Civ.P. 42, and accordingly,
 5   the Government does not object to consolidation of the Backpage Forfeiture
 6   Actions. Notwithstanding any consolidation, however, separate judgments should
 7   still issue in each of the Backpage Forfeiture Actions. See Hall v. Hall, 138 S. Ct.
 8   1118, 1130 (2018) (“[T]hrough consolidation under Rule 42(a) ‘one or many or all
 9   of the phases of the several actions may be merged’ but ‘separate verdicts and
10   judgments are normally necessary.’” (quoting 3 J. Moore & J. Friedman, Moore's
11   Federal Practice § 42.01, pp. 3050–3051, n. 12 (1938))). Here, certain of the
12   Backpage Forfeiture Actions concern real property, see, e.g., United States of
13   America v. Real Property Located in Maricopa County, Arizona, 2:18-CV-08555-
14   RGK-PJW, and as a practical matter, separate judgments are functionally
15   necessary to properly record chain of title on any such real property which may be
16   forfeited following judgment. For this reason, the Government does not oppose
17   consolidation of the Backpage Forfeiture Actions, but respectfully requests that
18   separate judgements issue following any consolidation.
19    Dated: November 27, 2019               Respectfully submitted,
20                                           NICOLA T. HANNA
                                             United States Attorney
21
22                                           BRANDON D. FOX
                                             Assistant United States Attorney
23                                           Chief, Criminal Division

24                                              /s/
                                             DAN G. BOYLE
25                                           JOHN J. KUCERA
26                                           Assistant United States Attorney

27                                           Attorneys for Plaintiff
                                             UNITED STATES OF AMERICA
28


                                              -2-
